      Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 1 of 28 PageID 1



        UNITED STATES DISTRICT COURT

        MIDDLE DISTRICT FLORIDA

        TAMPA DIVISION
                                                                                          Page | 1




KENITE WEBB,



      Plaintiff,



v.                                                   Case No.:



CITY OF VENICE, a Florida municipality,

CITY OF VENICE POLICE DEPARTMENT,



      Defendant.

__________________________________________/



COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, KENITE WEBB, (“WEBB”) by and through the undersigned counsel, sues the

Defendants, CITY OF VENICE, a Florida municipality, and the CITY OF VENICE POLICE

DEPARTMENT, states as follows:

                                 INTRODUCTION
    Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 2 of 28 PageID 2




     1. This is an action for declaratory and injunctive relief and damages alleging the

        defendants discriminated against WEBB on the basis of race, and further unlawfully
                                                                                               Page | 2
        retaliated   against   WEBB     when    WEBB      reasonably opposed    defendants’

        discriminatory treatment.

     2. On November 1, 2018, WEBB filed a complaint with the U.S. Equal Employment

        Opportunity Commission (EEOC) alleging the defendant discriminated against him

        on the basis of race and further committed retaliatory conduct.

     3. Because of the work share agreement between the Florida Commission on Human

        Rights (“FCHR”) and the EEOC, Plaintiff’s claim was dually filed with the FCHR.

     4. On September 9, 2019, the EEOC issued and mailed a “Notice of Suit Rights” letter to

        WEBB. (See attached Exhibit “A”)

     5. WEBB received the right to sue letter on or about September 13, 2019.

     6. The ninetieth day after receipt of that letter is December 12, 2019.

     7. This suit is filed within 90 days of receipt of EEOC's right-to-sue letter and is

        timely.

     8. WEBB therefore has exhausted all administrative procedure prerequisite to bringing

        this case to Court.



JURISDICTION AND VENUE

     9. This Court has jurisdiction over the case pursuant to 28 U.S.C. §1331, §1343, and

        §1367.
Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 3 of 28 PageID 3



10. This action is authorized and instituted pursuant to Title VII and rights secured by the

   Civil Rights Act of 1964, as amended in 42 U.S.C. §2000e et seq.; 42 U.S.C. §1983;

   the Fourteenth Amendment of the Constitution of the United States; and the Florida
                                                                                               Page | 3
   Civil Rights Act of 1992 (FCRA), Fla. Stat. §760.11 (1992).

11. The venue of this action is properly placed in the Middle District of Florida, Tampa

   Division, pursuant to 28 U.S.C. §1391(b), because the events/employment practices

   alleged to be unlawful were committed in Sarasota County, within the jurisdiction

   of this Honorable Court.

                                 PARTIES



12. WEBB is an African American and is a member of a class of persons protected from

   discrimination in his employment under Title VII and rights secured by the Civil

   Rights Act of 1964, as amended in 42 U.S.C. §2000e et seq.; 42 U.S.C. §1983; the

   Fourteenth Amendment of the Constitution of the United States; and the Florida Civil

   Rights Act of 1992 (FCRA), Florida Statute Section 760.

13. Defendant VENICE is a Florida municipality organized and existing under the laws

   of the State of Florida, in Sarasota County, Florida, and within the jurisdiction of this

   Court.

14. At all times material to this action, Defendant VENICE operated and exercised

   control over, among other things, Defendant VPD in VENICE, Sarasota County,

   Florida
Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 4 of 28 PageID 4



15. At all times material to this action, Defendants, VENICE and VPD, were “employers”

   within the meaning of Section 42 U.S.C. §§1983 and 2000e.

16. At all times material to this action, WEBB was an “employee” within the meaning of
                                                                                              Page | 4
   42 U.S.C. §§1983 and 2000e.

17. At all times material to this action, Defendants, VENICE and VPD, employed more

   than fifteen employees and VPD was Plaintiff’s employer within the meaning of Title

   VII, as amended, 42 U.S.C. §2000(a) to (b).

18. At all times material to this action, Defendant VENICE exercised power and control,

   and was the final policy maker with respect to the policies, practices and procedures

   maintained by the VPD, including those that are the subject of this Complaint.

19. At all times material to this action, WEBB was and is currently employed as a police

   officer by VENICE and VPD and the parties had and have a contractual relationship

   with each other.

20. At all material to this action, WEBB was and continues to be qualified for the position

   held with the Defendants.

21. WEBB, is a resident of Sarasota County, Florida and continues to reside in Sarasota

   County, and resided in said County during the time of his employment with the

   Defendant VPD, within the jurisdiction of this Honorable Court.

22. Defendants, VENICE and the VPD, are and were responsible for the acts of its

   command staff, supervisors and officers, who were acting within the scope of their

   employment, and under the color of law pursuant to a policy, custom and/or practice
        Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 5 of 28 PageID 5



             of race and/or religious discrimination, and violations of individuals' equal

             protection under the Fourteenth Amendment to the Constitution of the United States.

         23. At all times material to this action, until WEBB complained about Defendant VPD’s
                                                                                                               Page | 5
             discriminatory conduct, WEBB’s job performance was satisfactory or above

             satisfactory.

         24. Defendant VPD employs two African American police officers at all time’s material

             hereto, WEBB is one of the two.

         25. At all times relevant and material, Defendants VENICE and the VPD acted under

             color of law.

FACTUAL ALLEGATIONS OF DISCRIMINATION

         26. WEBB had been employed by VENICE as a law enforcement officer working with the

             VPD since it extended a Conditional Offer of Employment on March 6, 2015. Officer

             Webb was hired by the City as a full time employee effective May 18, 2015 with an

             annual rate of pay in the amount of $42,068.00.1

         27. During the course of his employment with the Defendant VENICE, WEBB was

             continually and repeatedly subjected to severe and pervasive race discrimination by

             Defendants through the actions of non-party employees; specifically Human Relations

             Director Alan Bullock, Police Chief Thomas Mattmueller, Captain Michael Rose,

             Captain Eric Hill, Lieutenant Todd Resch, Lieutenant Jessica Chappa, Sergeant




1
 Webb was employed by Florida Highway Patrol (“FHP”) as a State Trooper from December, 2013 until he was
hired by VPD. Prior to FHP he was employed as a Sarasota County Sheriff’s Corrections Deputy, occupying this
position from October, 2010 to December, 2013.
        Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 6 of 28 PageID 6



              Alexandr Gregoire, Master Patrol Officer David Creasy, Officer William Long and

              former Sergeant Ronald Perisho.

         28. For instance, on an on-going basis, various supervisors and officers made racially
                                                                                                                         Page | 6
              motivated offensive gestures and derogatory comments to WEBB and verbally

              ridiculed and criticized WEBB’s race.

         29. On or about December 26, 2017 Lt. Chappa ordered the only African American VPD

              patrol office2r to remove the word “nigger” spray- painted from six rocks at the City’s

              park located at Venice’s South-Jetty. Rather than investigate and gather evidence of a

              potential felony3, WEBB’s immediate supervisor Lt. Chappa ignored WEBB’s

              objection to her order, and contemporaneous request to have the City’s public works

              department remove the racial slurs, and ordered WEBB to immediately purchase spray

              paint and spray over the words.



         30. Adding insult to injury on December 29, 2017, at roll call, WEBB approached Sergeant

              Gregoire and then Sergeant, now Lieutenant, Leisenring (“Leisering”) to speak with

              the latter. Sergeant Gregoire told Webb, “when you get done sucking his d!ck you can




2
  WEBB is one of two African American law enforcement officers employed by Defendants during the relevant time
frame; the other officer is Ruth Terry who was a School Resource officer until January 2019 when the position was
eliminated.
3
  See, Fla. Stat. § 806.13(1)(a), (1)(a) “A person commits the offense of criminal mischief if he or she willfully and
maliciously injures or damages by any means any real or personal property belonging to another, including, but not
limited to, the placement of graffiti thereon or other acts of vandalism thereto.” and Fla. Stat. § 775.085(1)(a) “The
penalty for any felony or misdemeanor shall be reclassified as provided in this subsection if the commission of such
felony or misdemeanor evidences prejudice based on the race, color, ancestry, ethnicity, religion, sexual orientation,
race, homeless status, or advanced age of the victim.”
       Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 7 of 28 PageID 7



           come suck my d!ck. That’s what you all like to do.” This was heard by everyone

           present at the roll call, officers: Neff, Browning and Kuchar. Officer Webb told

           Leisering that he wanted to file a formal complaint against Sergeant Gregoire for
                                                                                                       Page | 7
           making these statements. In response, Leisering stated that “sometimes we do things

           inappropriately.”

       31. A few months later, WEBB’s supervisors, Lt. Resch and Sgt. Gregoire on March 7,

           2018, Administrative Posting 2018-004 from Chief Mattmuller notified all sworn

           personnel that “Any qualified police officer (as per SOP 142) interested in a special

           assignment as school resource officer should submit a written letter of interest,

           accompanied by a current resume, through their chain of command to the Police Chief

           by 0800 on Thursday March 22, 2018.”

       32. On March 12, 2018, then SRO, now Sergeant, Sean Hammett, #358, gratuitously

           informed Webb that he would not get the SRO positon because Webb had a pending

           Internal Affairs investigation4. Webb was unaware of any pending investigation

           against him.



       33. On March 15, 2018, Officer Webb attempted to turn in a letter of interest and resume for

           the open SRO position to his then supervisor Lieutenant Todd Resch who informed

           him he would not take the letter of interest but did not state the basis for denial. Four




4
  It is curious how so many other VPD employees were aware of the pending internal affairs
investigation against Officer Webb in light of the criminal consequences for dissemination of such
information. See, Fla. Stat. § 112.533(4).
Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 8 of 28 PageID 8



   days later, Resch reluctantly took Officer Webb’s letter of interest for the SRO position

   and his resume.

34. On April 2, 2018 Webb spoke to Chief Mattmuller assistant Babette Chovan and
                                                                                               Page | 8
   requested to review his employee personnel file. Webb was informed that his personnel

   file was in the possession of Lieutenant Resch and Sergeant Gregoire due to a pending

   Internal Affairs investigation.



35. On April 5, 2018 Officer Webb sent a follow up inquiry via email to his chain of

   command regarding the status of his application for the open SRO position announced

   in Administrative Posting 2018-004.



36. Webb was the sole applicant for the position announced in Administrative Posting

   2018-004.




37. On April 10, 2018, Chief Mattmuller sent another posting, 2018-009, requesting

   applicants for the first SRO position and advising that a second position was needed.

   In addition, Chief Mattmuller advised that three years law enforcement experience was

   no longer required as prerequisite to applying for the position.

38. On April 10, 2018, Officer Webb spoke to Fraternal Order of Police union

   representative Steve young in reference to the SRO postings. Young informed Officer

   Webb that Chief Mattmuller had mentioned that Webb was disqualified from the SRO
         Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 9 of 28 PageID 9



             position due an Internal Affairs investigation. As of that date, Officer Webb had not

             been provided official Notice that he was the target of a pending Internal Affairs

             investigation.
                                                                                                        Page | 9



          39. On April 11, 2018, Officer Webb inquired of Captain Rose about the status of his

             request contained within the email that Webb sent on April 5 th. Captain Rose ignored

             him.



          40. On April 12, 2018, Officer John Majka5 was approached by Lieutenant Leisenring

             about the SRO position and was told to submit his resume. Officer John Majka had

             not expressed any interest in filling either of the two SRO positions and did not submit

             the requisite letter of interest and resume for that position per Administrative Posting

             2018-004 .




          41. On April 12, 2018 Officer Webb wrote a letter to his commanding supervisors

             requesting a formal meeting to discuss his pending application for SRO position and

             the rumored Internal Affairs investigation.




5
    Officer John Majka is married to undersigned counsel.
Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 10 of 28 PageID 10



 42. On April 16, 2018, Officer Webb spoke with Lieutenant Resch regarding the rumors

    that he was suspect of a pending Internal Affairs investigation. Resch told Webb that

    he could not talk to Webb about this matter.
                                                                                              Page | 10



                    2018
 43. On April 17,          : Lieutenant Resch ordered Officer Webb to come into the VPD

    station. Once he arrived, he was served with a copy of the Notice of the rumored

    Internal Affairs investigation. Webb told Lieutenant Resch, “I feel as though this is a

    hostile work environment” to which Resch replied, “I am not here for that, I am here

    to give you your IA paperwork.”



 44. On April 26, 2018 Officer Webb informed Chief Mattmuller, the EEOC compliance

    office at VPD, that a whole banana was placed in his patrol car’s trunk and appeared

    to be a racially motivated attempt to compare Webb to a primate. The Chief had a

    Caucasian male ride along from a local school that day and did nothing about the

    complaint.



 45. On May 18, 2018 Chief Mattmuller authored administrative posting 2018-011

    informing that Officer Rodrigo Morales was selected to be SRO at the high school and

    Officer Bill Long was selected to be SRO at the newly created position at the

    elementary school.
Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 11 of 28 PageID 11



 46. On June 19, 2018, WEBB, through counsel, sent a grievance demand to Chief

    Mattmuller which set forth facts constituting official misconduct in violation of Fla.

    Stat. 112.534 and committed by Lieutenant Resch and Sergeant Gregoire during the
                                                                                             Page | 11
    “investigation” of the internal affairs complaint IA 2018-005. IT is believed and

    alleged that said IA 2018-005 was “created” for the purpose of disqualifying WEBB

    from consideration for the SRO position or worse termination and decertification. The

    Chief did nothing so WEBB through counsel was forced to demand relief from the

    City of Venice City Manager LaVallee pursuant to the City of Venice grievance

    procedures. Neither responded effectively ignoring WEBB’s due process demand.



 47. In addition to the banana in the patrol car trunk referenced above, Officer Long

    repeatedly taunted WEBB because he was African American; several examples of this

    behavior are:

        a) On June 25, 2018 WEBB opened the laptop computer located in the patrol car

           he shared at that time with Officer Long #322. The computer screen displayed

           a large yellow smiley face with a bullet hole in the head. WEBB immediately

           notified his then immediate supervisor, Sergeant Gregoire who merely

           shrugged his shoulders, walked off and shirked his official duty to report the

           conduct for investigation.



        b) On July 10, 2018 between 8:30 -9:00 a.m., Officer Webb was patrolling the

           Publix plaza on the Island of Venice when he encountered Amy Vicente a local
      Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 12 of 28 PageID 12



                  caretaker he had previously met during a crash investigation. Ms. Vicente

                  advised Officer Webb that she had spoken with Officer Bill Long who told her

                  that “Black”, was going to be fired soon. Officer Long used “Black” instead of
                                                                                                     Page | 12
                  “WEBB” to refer to Plaintiff during this conversation with Ms. Vicente.

48.    Consequently, later that same day, WEBB reported Officer Long’s discriminatory

       behavior to Captain Rose and Sergeant Keith Quick.

49.    Then on July 18, 2018 Officer Webb reported the July 10, 2018 events to Lieutenant

       Chappa who prepared a complaint form concerning Officer Long’s discriminatory

       treatment towards WEBB, SR 2018-004. Despite the Complaint form’s indication that

       Chappa informed Captain Rose was assigned to investigate, on July 13, 2018 Chappa

       wrote a note to Sergeant Keith Quick to give to Officer Webb requesting various

       information- information that he had already provided and was recorded in the complaint

       form.

50.    On July 23, 2018, Officer Webb once again brought the following incidents to his

       Lieutenant Chappa’ s attention: the banana in the patrol car, the smiley face with the

       bullet, and being made to scrub the racial slurs “nigger” off the rocks at the Venite South

       Jetty. She did nothing.

51.    On August 7, 2018 Officer Webb tried again to lodge a formal complaint with Lieutenant

       Chappa. Webb was told by Chappa that “He needs to have tougher skin being in this line

       of work. People are going to say inappropriate things within the workplace” Officer Webb
      Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 13 of 28 PageID 13



       responded, “I feel I am being targeted, discriminated against and retaliated against on a

       constant basis. I would like for you to document this.”

52.    Despite WEBBs filing a formal complaint with the Defendants about the aforesaid             Page | 13

       discriminatory conduct, nothing was done. In fact various offending VPD employees have

       been promoted.

53.    Defendants VPD and/or VENICE conducted a sham IA investigation that ignored the

       strict disclosure requirements found in the Officers Bill of Rights and adopted the

       inconsistent, contradictory testimony, thus evidencing systemic prejudice and

       discrimination in the Defendants VENICE and VPD’s police force and administrative

       offices.

                                      COUNT I
                             VIOLATION OF 42 U.S.C. § 1983
                           DISCRIMINATORY CUSTOM CLAIM
                               AGAINST VENICE and VPD



54.    WEBB re-alleges every factual allegation as stated in paragraphs 1-53 of this complaint.

55.    The discriminatory acts of which WEBB complains, including those incidents and

       conduct described in the Factual Allegations above, were performed pursuant to a larger

       custom, policy or practice of discrimination maintained by Defendants in violation of 42

       U.S.C.A. §1983.

56.    At all times relevant, Defendants maintained a widespread custom, policy, or practice of

       race discrimination, and harassment based on race, inter alia, that is so permanent and

       well settled as to constitute a "custom or usage" with the force or effect of law.
      Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 14 of 28 PageID 14



57.    This discriminatory custom, policy or practice referred to in the above paragraph was a

       proximate cause of Plaintiffs' injuries.

58.    Defendants had a custom, policy or practice of condoning or tacitly authorizing               Page | 14

       discrimination on the basis of race by supervisors and officers against employees who

       were of African American descent, including Plaintiff.

59.    Furthermore, Defendants were aware of the discriminatory acts of which Plaintiff

       complains, but acted with deliberate indifference to the conduct and did nothing about it.

60.    Defendants VENICE and VPD knew or should have known of the discriminatory conduct

       because plaintiff complained to superior officers who had an obligation to advise

       defendants of such conduct.

61.    Defendants VENICE and VPD, through the actions of their agents or employees,

       disregarded the requirements to conduct a genuine investigation and remedy claims of

       discrimination.

62.    Moreover, WEBB, through his commanding officer and counsel, filed formal complaints

       with the Defendants VENICE and VPD alleging that his supervisors and co-workers

       identified above had created a hostile work environment and committed discriminatory

       conduct against WEBB because of WEBB’s race.

63.    Because of the filing of a formal complaint, Defendants VENICE and VPD were required

       to conduct and Internal Administrative Investigation to determine if any of the allegations

       was accurate.
      Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 15 of 28 PageID 15



64.    However, Defendants VENICE and/or VPD conducted sham investigations or ignored

       Webb’s complaints thus evidencing systemic prejudice and discrimination in the

       Defendants VENICE and VPD’s police force and administrative offices.
                                                                                                 Page | 15

65.    In one instance concerning IA 2018-005, WEBB’s investigation has revealed that the

       basis for the complaint against him in that IA was fabricated. Upon complaining to

       Defendants WEBB was ignored.

66.    Defendants' custom, policy or practice of ignoring and/or rejecting complaints of

       discrimination on the basis of race was a proximate cause of Plaintiff's injuries.

67.    Defendants had a custom, policy or practice of failing to properly train employees in

       matters of race and diversity training.

68.    Defendants' custom, policy or practice of failing to properly train its employees was a

       proximate cause of Plaintiff's injuries.

69.    Defendants had a custom, policy or practice of treating employees who are of African

       American descent differently from employees who are not of African American descent.

70.    For example, WEBB was subjected to numerous offensive, inappropriate and derogatory

       remarks, jokes and name-calling while Caucasian employees were not.

71.    Webb’s complaints of harassment and discrimination were disregarded or ignored while

       the complaints made by employees who were not African American descent were not

       disregarded or ignored

72.    The rules were applied more harshly to employees who were African American descent

       than they were to employees who were not African American descent.
      Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 16 of 28 PageID 16



73.    Employees who were African American descent were subjected to greater scrutiny than

       were employees who were not African American descent.

74.    Employees who were African American descent were held to a different standard than        Page | 16

       those employees who were not African American descent.

75.    Employees who were African American descent were scored more harshly on their

       evaluations than employees who were not African American descent.

76.    Employees who were African American descent were criticized more harshly on their

       evaluations than employees who were not African American descent.

77.    Employees who were African American descent were not afforded the same terms,

       conditions and privileges of employment as were employees who were not African

       American.

78.    Additionally, employees who were African American descent were treated less favorably

       than employees who were not African American descent.

79.    Defendants' custom, policy or practice of treating employees who were African American

       descent differently from employees who were not African American descent was the

       proximate cause of Plaintiff's injuries.

80.    Furthermore, Plaintiff's constitutional injuries were caused by Defendant VENICE who

       is a final policy maker under 42 U.S.C.A. § 1983 with respect to certain terms and

       conditions of Plaintiff's job.

81.    At all times material to this action, all but one of Defendants employees exhibiting

       discriminatory conduct towards WEBB were all in a position that possessed the authority
      Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 17 of 28 PageID 17



       to affect the terms, conditions, and privileges of WEBB's employment with the

       Defendants VENICE and VPD.

82.    The actions, failure to act and language of Defendants were so severe and pervasive as to    Page | 17

       alter the terms, conditions and/or privileges of his employment with the Defendants

       VENICE and VPD, and thereby created a hostile work environment.

83.    WEBB would have received a pay raise and an assignment to School Resource Officer

       but for the discriminatory conduct of the Defendants, VPD, and VENICE.

84.    The discrimination was based upon WEBB’s race, in that but for the fact that WEBB is

       of African American origin, he would not have been the object of discrimination.

85.    As a result of the actions and failure to act when a non-discriminatory employer would

       act, of the Defendants, as alleged herein, WEBB has been the victim of negative

       employment actions and has been exposed to ridicule and embarrassments and he has

       suffered emotional distress and damage.

86.    WEBB, by being subjected to this hostile and offensive work environment created by the

       Defendant VPD and ignored by Defendant VENICE, was unreasonably affected in a term,

       condition, or privilege of employment under applicable law in that his psychological well-

       being was seriously affected when the work place became hostile.

87.    The conduct of the Defendants VENICE and VPD, by and through the conduct of its

       agents, employees, and/or representatives, and the Defendants VENICE and VPD's

       failure to make prompt remedial action to prevent continued discrimination against

       WEBB, deprived WEBB of his statutory right under federal law.
      Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 18 of 28 PageID 18



88.    The actions of the Defendants VENICE and VPD and/or their agents were willful,

       wanton, and intentional and with malice or reckless indifference to Webb’s statutorily

       protected rights, thus entitling WEBB to damages in the form of compensatory and
                                                                                                 Page | 18
       punitive damages pursuant to federal law, to punish the Defendants VENICE and VPD

       for their actions and to deter them, and others, from such action in the future.

89.    WEBB has suffered and will continue to suffer both irreparable injury and compensable

       damages as a result of the Defendants VENICE and VPD’s discriminatory practices

       unless and until this Court grants relief.

WHEREFORE, WEBB respectfully requests that this Honorable Court:

       a. Enter judgment for WEBB and against the Defendants VENICE and VPD, on the basis

          of Defendants VENICE and VPD 's willful violations of 42 U.S.C. § 1983;

       b. Award WEBB equitable damages;

       c. Award WEBB compensatory damages under 42 U.S.C. § 1983 for embarrassment,

          anxiety, humiliation, and emotional distress he has suffered;

       d. Award WEBB punitive damages for VPD’s willful violations of U.S.C. § 1983;

       e. Award WEBB as to this count prejudgment interest;

       f. Award WEBB damages for the amount of the costs of litigation and filing, including

          attorney's fees;

       g. Enjoin Defendants from discriminating, harassing, and retaliating against WEBB and

          any other employee;

       h. Grant such other and further equitable relief as this court deems equitable and just

          and/or available pursuant to Federal Law including punitive damages; and
       Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 19 of 28 PageID 19



         i. WEBB demands a trial by jury.

                                       COUNT II
                                 VIOLATION OF TITLE VII
                             DISCRIMINATION BASED ON RACE
                                AGAINST VENICE AND VPD                                                Page | 19



90.      WEBB re-alleges every factual allegation as stated in paragraphs 1-53 of this complaint.

91.      WEBB is a member of a protected class, African American descent.

92.      WEBB has been employed by Defendants, VENICE and the VPD, since his conditional

         offer of employment March 6, 2015.

93.      During the course of WEBB’s employment with Defendants since approximately

         December, 2017, WEBB has been subjected to a discriminatory, hostile and offensive work

         environment because of his race, as more fully described in the Factual Allegations and in

         Count I of this Complaint.

94.      The environment referred to in the above paragraph of this Complaint included, but was

         not limited to:

      a. On a daily and on-going basis, Plaintiff’s supervisor and co-workers, making derogatory,

         offensive and inappropriate remarks based on WEBB’s race, such as referring to WEBB

         as “Black” to WEBB and third parties.

      b. On an-going basis, Defendant VPD’s sergeant Gregoire, referring to WEBB as “nigger”;

      c. On an-going basis, Defendant VPD allowing Officer Long, to make derogatory, offensive

         and inappropriate actions based on WEBB’s race, such as placing a banana in the trunk of

         their shared patrol vehicle;
       Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 20 of 28 PageID 20



      d. Defendant VPD allowing LT Resch and Sgt. Gregoire to fabricate alleged evidence of

         misconduct in an effort to have WEBB ultimately decertified as law enforcement officer.

95.      In addition to the above:
                                                                                                   Page | 20
            a. WEBB was denied a position as a School Resource Officer when employees who

                were not African American were offered the position;

            b. The complaints of harassment and discrimination made by WEBB were

                disregarded or ignored while the complaints made by employees who were not

                African American descent were not disregarded or ignored.

            c. The rules were applied more harshly to WEBB than they were to employees who

                were not African American descent.

            d. WEBB was subjected to greater scrutiny than were employees who were not

                African American descent.

            e. WEBB was held to a different standard than those employees who were not African

                American descent.

            f. WEBB was scored more harshly on his evaluations than employees who were not

                African American descent.

            g. WEBB was criticized more harshly on his evaluations than employees who were

                not African American descent.

            h. WEBB was not afforded the same terms, conditions and privileges of employment

                as were employees who were not African American descent.

            i. Additionally, WEBB was treated less favorably than employees who were not

                African American descent.
       Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 21 of 28 PageID 21



96.     Plaintiff was subjected to the conduct referred to in this Complaint because Plaintiff is of

        African American descent.

97.     Similarly situated employees who were not of African American descent were not
                                                                                                       Page | 21
        subjected to the conduct referred to in this Complaint.

98.     Much of the conduct referred to in this Complaint was done in the presence of officers,

        superior officers, citizens and arrestees.

99.     As a result of the offensive, derogatory, and discriminatory comments, particularly in the

        presence of other officers and civilians, Plaintiff's authority as a police officer was

        undermined which interfered with Plaintiff's ability to perform his job and jeopardized his

        safety.

100.    Despite Plaintiff's formal complaints to Defendants VENICE and VPD through his

        commanding officer, the Defendants VENICE and VPD failed and refused to take any

        action to correct the offensive and discriminatory conduct.

101.    The discriminatory acts and environment described in this Complaint were otherwise

        known by Defendants VENICE and the VPD.

102.    Despite Plaintiff's complaints referred to in this Complaint, Defendants took no appropriate

        remedial action.

103.    Defendants' discriminatory behavior was part of a custom, pattern and practice of unlawful

        harassment and discrimination of employees of African American descent.

104.    As a direct and proximate result of the foregoing, Plaintiff has suffered embarrassment,

        humiliation, emotional distress, and other forms of damage.

105.    Plaintiff has suffered damages of an on-going and continuous nature.
       Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 22 of 28 PageID 22



WHEREFORE, Plaintiff, WEBB, requests that this Honorable Court:

           a. Enter judgment for WEBB and against the Defendants VENICE and VPD on the

                basis of Defendant's willful violations of Title VII;
                                                                                                       Page | 22
           b.   Award WEBB equitable damages;

           c. Award WEBB compensatory damages under Title VII for embarrassment, anxiety,

                humiliation, and emotional distress he has suffered;

           d. Award WEBB as to this count prejudgment interest;

           e. Award WEBB damages for the amount of the costs of litigation and filing,

                including attorney's fees;

           f. Enjoin Defendants, their officers, agents, employees, and anyone acting in concert

                with them from discriminating, harassing, and retaliating against WEBB and any

                other employee;

           g.   Grant such other and further equitable relief as this court deems equitable and just

                and/or available pursuant to Federal Law including punitive damages; and

           h. WEBB demands a trial by jury.

                                      COUNT III
                                VIOLATION OF TITLE VII
                              RETALIATION BY DEFENDANTS


106.    WEBB re-alleges every factual allegation as stated in paragraph 1-53 of this complaint.

107.    Title VII, 42 U.S.C.A. § 2000e-3(a), prohibits covered employers from taking reprisal

        against an employee for complaining about practices which the employee reasonably and

        in good faith believes are discriminatory.
       Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 23 of 28 PageID 23



108.    WEBB, consistently during his employment, opposed employment practices which he

        reasonably believed were discriminatory.

109.     Defendants, VENICE and VPD, by and through its supervisory employees, retaliated
                                                                                                     Page | 23
        against WEBB because of this opposition by scoring his evaluation more harshly, denying

        him a School Resource Officer position after he complained of these and other

        discriminatory conduct.

110.    By taking these and other actions against him, VENICE and VPD committed unlawful

        reprisal against WEBB in violation of Title VII, 42 U.S.C.A. § 2000e-3(a).

111.    VENICE and VPD's wrongful and malicious actions as alleged in the preceding paragraphs

        caused WEBB considerable financial injury and great mental distress and were done with

        reckless indifference to WEBB’s constitutional right to oppose discriminatory practices.

WHEREFORE, WEBB respectfully requests that this Honorable Court,

       a. Enter judgment for WEBB and against the Defendants VENICE and VPD on the basis

           of Defendant VENICE, VPD's willful violations of 42 U.S.C. § 1983;

       b. Award WEBB equitable damages;

       c. Award WEBB compensatory damages under Title VII for embarrassment, anxiety,

           humiliation, and emotional distress he has suffered;

       d. Award WEBB as to this count prejudgment interest;

       e. Award WEBB damages for the amount of the costs of litigation and filing including

           attorney's fees;

        f. Enjoin Defendants, their officers, agents, employees, and anyone acting in concert with

           them from retaliating against WEBB and any other employee;
 Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 24 of 28 PageID 24



  g. Grant such other and farther equitable relief as this court deems equitable and just and/or

       available pursuant to Federal Law including punitive damages; and

  h. WEBB demands a trial by jury.
                                                                                                   Page | 24
                             COUNT IV
            VIOLATION OF FLORIDA CIVIL RIGHTS ACT OF 1992
                   DISCRIMINATION BASED ON RACE

112.       WEBB re-alleges every factual allegation as stated in paragraphs 1-53 of this

   complaint.

113.        At all times material to this action, Defendants conducted unlawful employment

   practices against WEBB by discriminating against him and by allowing their employees to

   discriminate against him on the basis of WEBB being an individual of African American

   race.

114.       At all relevant times mentioned in this Complaint, including the discriminatory

   conduct of the Defendants administration and employees, Defendants VENICE and VPD,

   were aware that WEBB is an African American individual.

115.        At the time Defendants VENICE and VPD took negative employment action

   against WEBB, WEBB did perform and excel at the performance of the essential functions

   of his position.

116.       WEBB was qualified for the position held with the Defendants VENICE and VPD.

117.       WEBB was denied a pay raise and the position as School Resource Officer and

   treated differently from other employees by his supervisors working for Defendants

   VENICE and VPD on the basis of race.
     Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 25 of 28 PageID 25



   118.       The negative employment actions of Defendants VENICE and VPD against WEBB

      and other acts were directly and proximately caused by the Defendants unjustified

      discrimination against WEBB because of his race while working for Defendants VENICE
                                                                                                      Page | 25
      and VPD, violated §760.10 Fla. Stat..

   119.       As a direct and proximate result of the Defendants VENICE, VPD's intentional

      conduct, WEBB suffered serious economic losses as well as mental pain and suffering.

   120.       Any alleged nondiscriminatory reason for this treatment of WEBB asserted by

      Defendants is a mere pretext for the actual reason for the Defendants’ negative employment

      actions, his race.

   121.       The Defendant s VENICE and VPD's actions were malicious and were recklessly

      indifferent to WEBB’s rights pursuant to §760.10 Fla. Stat., protecting a person from

      discrimination because of race, color, religion, sex, race, age, handicap, or marital status.

   122.       The aforementioned actions of Defendants VENICE and VPD were done wantonly,

      willfully, maliciously, and with reckless disregard of the consequences of such actions.

WHEREFORE, WEBB respectfully requests that this Honorable Court:

   a. Grant a permanent injunction enjoining Defendants VENICE and VPD, their officers,

      successors, assigns, and all persons in active concert or participation with them, from

      engaging in any employment practice which discriminates on the basis of race.

   b. Revise WEBB’ Performance Evaluations to reflect an unbiased evaluation of his skills;

   c. Assign WEBB to the to an equivalent position as the now defunct School Resource

      Officer position;
     Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 26 of 28 PageID 26



d. Order Defendants VENICE and VPD to make WEBB whole, by compensating WEBB

      for lost wages, benefits, including front pay, back pay, with prejudgment interest and

      other remuneration for mental pain, anguish, pain and humiliation from being held back
                                                                                                   Page | 26
      due to race;

e.     For a money judgment representing prejudgment interest.

f. Award any other compensation allowed by law including punitive damages and attorney's

      fees.

g. WEBB demands a trial by jury.

                                COUNT V
               VIOLATION OF FLORIDA CIVIL RIGHTS ACT OF 1992
                       RETALIATION BY DEFENDANTS

123.          WEBB re-alleges every factual allegation as stated in paragraphs 1-53 of this

      complaint.

124.          Section 760.10 Fla. Stat. prohibits covered employers from taking reprisal against

      an employee for complaining about practices which the employee reasonably and in good

      faith believes are discriminatory.

125.          WEBB, consistently during his employment, opposed employment practices

      which he reasonably believed were discriminatory.

126.          Defendants, VENICE and VPD, by and through its supervisory employees,

      retaliated against WEBB because of this opposition by scoring his evaluation more harshly,

      denying him training based upon his performance review, and denying him a School

      Resource Officer position after he complained of these and other discriminatory conduct.
     Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 27 of 28 PageID 27



   127.        By taking these and other actions against him, VENICE and VPD committed

      unlawful reprisal against WEBB in violation of Section 760.10 Fla. Stat.

   128.        VENICE and VPD's wrongful and malicious actions as alleged in the preceding
                                                                                                        Page | 27
      paragraphs caused WEBB considerable financial injury and great mental distress and were

      done with reckless indifference to WEBB’s constitutional right to oppose discriminatory

      practices.

WHEREFORE, WEBB respectfully requests that this Honorable Court:

          a. Grant a permanent injunction enjoining Defendants VENICE and VPD, their

               officers, successors, assigns, and all persons in active concert or participation with

               them, from engaging in any employment practice which discriminates on the basis

               of race;

          b. Revise WEBB’s Performance Evaluations to reflect an unbiased evaluation of his

               skills;

          c. Assign WEBB to an equivalent position as the now defunct School Resource

               Officer position;

          d. Order Defendants VENICE and VPD to make WEBB whole, by compensating

               WEBB for lost wages, benefits, including front pay, back pay, with prejudgment

               interest and other remuneration for mental pain, anguish, pain and humiliation from

               being held back and harassed due to race.

          e. For a money judgment representing prejudgment interest.

          f.   Award any other compensation allowed by law including punitive damages and

               attorney's fees.
Case 8:19-cv-03045 Document 1 Filed 12/11/19 Page 28 of 28 PageID 28



    g. WEBB demands a trial by jury.




                                                                         Page | 28
                                  /s/ Jacqulyn Mack-Majka
                                  Jacqulyn Mack-Majka, Esquire
                                  Florida Bar No.: 0134902
                                  MACK LAW FIRM CHARTERED
                                  Primary: eservice1@macklawfirm.org
                                  Secondary: eservice2@macklawfirm.org
                                  2022 Placida Road
                                  Englewood, Florida 34224-5204
                                  (941) 475-7966
                                  (941) 475-0729 fax
                                  Attorney for Plaintiff Webb
